DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/845,721 filed on April 10, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "wherein the first chief ray and the second chief ray appear, when viewed from the object space, to converge toward a common point." There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected based on its dependency from the rejected claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (US 20040051805 A1).
Regarding claim 1, Yoshikawa discloses  an imaging system, comprising: a first imaging system that forms a first image  (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the first imaging system having a first lens with a plurality of first edges defining a first polygonal shape (See Fig. 5, element 28), the first lens configured to capture first incident light from within a first polygonal-shaped field of view matching the first polygonal shape of the first lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]); and a second imaging system that forms a second image (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the second imaging system having a second lens with a plurality of second edges defining a second polygonal shape  (See Fig. 5, element 28), the second lens configured to capture second incident light from within a second polygonal-shaped field of view matching the second polygonal shape of the second lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]), wherein: a first edge of the plurality of first edges is adjacent a second edge of the plurality of second edges forming a common adjacent edge (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron); the first edge and the second edge are configured such that a first chief ray incident the first edge is substantially parallel to a second chief ray incident the second edge (Note that this limitation is merely a statement of an intended result and would not be given a patentable weight); and a combined field of view of the first and second imaging systems is a sum of the first polygonal-shaped field of view and the second polygonal-shaped field of view (¶0051-putting together the images picked up by respective image pickup units).

Regarding claim 2, Yoshikawa discloses the imaging system of claim 1, wherein the first image and the second image formed by the first imaging system and the second imaging system have minimal or no parallax along the common adjacent edge (¶¶0010, 0026- parallax between the respective image pickup means can be eliminated).
(¶0009-principal rays in an object side space are extended to intersect an optical axis is defined as an NP point, Figs. 2, 4-6).
Regarding claim 4, Yoshikawa discloses the  imaging system of claim 3, further comprising: a first image sensor (Fig. 4, element 23) associated with the first lens (element 28) and disposed between the first lens (element 28) and the point (element 26); and a second image sensor associated with the second lens and disposed between the second lens and the point (Figs. 4-5: Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of dodecahedron).
Regarding claim 5, Yoshikawa discloses the imaging system of claim 1, wherein at least one of the first polygonal shape and the second polygonal shape is a pentagon (Fig. 5, ¶0053- the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 7, Yoshikawa discloses the imaging system of claim 1, wherein the first lens and the second lens are configured in a side-by-side array that conforms to a portion of a three-dimensional geometric shape (Fig. 5, ¶0053-the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 8, Yoshikawa discloses an imaging system, comprising: a first imaging system (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images) having a first lens, the first lens having a first polygonal shape (See Fig. 5, element 28) and capturing first (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]); and a second imaging system (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images) having a second lens, the second lens having a second polygonal shape (See Fig. 5, element 28) and capturing second incident light from a second polygonal-shaped field of view that matches the second polygonal shape (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]), wherein the first polygonal-shaped field of view and the second polygonal-shaped field of view are adjacent fields of view (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 9, Yoshikawa discloses the imaging system of claim 8, wherein: the first lens (Figs 4-5: element 28) has a face that conforms to a three-dimensional geometric shape (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron), and the first polygonal-shaped field of view is defined by a geometry calculated using a first distance between the face and a center of the three-dimensional geometric shape, a second distance between a center of the face and a center of an edge of the first lens, and a third distance between the center of the face and a corner of the first lens where the edges meet (Fig. 5, ¶0040-all NP points of the cameras are made to be positioned within a predetermined radius area (spherical area)). Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of a regular dodecahedron.{\displaystyle r_{m}=a{\frac {1}{4}}\left(3+{\sqrt {5}}\right)\approx 1.309\,016\,994\cdot a}
Regarding claim 10, Yoshikawa discloses the imaging system of claim 8, wherein edge surface angles of the first polygonal-shaped field of view are aligned along the edges of the first lens (See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 11, Yoshikawa discloses the imaging system of claim 10, wherein: a first edge of the first lens is adjacent a second edge of the second lens to form a common adjacent edge (See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron); and the first edge and the second edge are configured such that a first chief ray incident the first edge is substantially parallel to a second chief ray incident the second edge (Note that this limitation is merely a statement of an intended result and would not be given a patentable weight).
Regarding claim 12, Yoshikawa discloses the imaging system of claim 11, wherein the first chief ray and the second chief ray appear, when viewed from the object space, to converge toward a common point (¶0009-principal rays in an object side space are extended to intersect an optical axis is defined as an NP point, Figs. 2, 4-6).
Regarding claim 13, Yoshikawa discloses the imaging system of claim 11, wherein images formed by the first and second imaging systems have minimal or no parallax along the (¶¶0010, 0026- parallax between the respective image pickup means can be eliminated).
Regarding claim 14, Yoshikawa discloses the imaging system of claim 12, further comprising: a first image sensor (Fig. 4, element 23) associated with the first lens (element 28)  and disposed between the first lens (element 28)  and the common point (element 26); and a second image sensor associated with the second lens and disposed between the second lens and the common point (Figs. 4-5: Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of dodecahedron).
Regarding claim 15, Yoshikawa discloses the imaging system of claim 8, wherein the first polygonal-shaped field of view and the second polygonal-shaped field of view together (0051-putting together the images picked up by respective image pickup units) form a combined field of view (¶0051-360 degree video imaging).
Regarding claim 17, Yoshikawa discloses an imaging system, comprising: a lens system that captures light from a polygonal-shaped field of view (See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron) and forms an image on an image sensor (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the lens system having a first lens with a polygonal shape , the first lens configured to capture incident light from a polygonal-shaped field of view that matches the polygonal shape of the first lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]).
Regarding claim 18, Yoshikawa discloses the imaging system of claim 17, wherein: the first lens (See Figs. 4-5: element 28) has a face that conforms to a three-dimensional geometric shape (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron), and the first polygonal-shaped field of view is defined by a geometry calculated using a first distance between the face and a center of the three-dimensional geometric shape, a second distance between a center of the face and a center of an edge of the first lens, and a third distance between the center of the face and a corner of the first lens where the edges meet (Fig. 5, ¶0040-all NP points of the cameras are made to be positioned within a predetermined radius area (spherical area)). Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of a regular dodecahedron.{\displaystyle r_{m}=a{\frac {1}{4}}\left(3+{\sqrt {5}}\right)\approx 1.309\,016\,994\cdot a}
Regarding claim 19, Yoshikawa discloses the imaging system of claim 17, wherein an edge of the first lens has an angle and the first lens (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron) is configured such that a chief ray incident the edge is substantially parallel to the angle (Note that this limitation is merely a statement of an intended result and would not be given a patentable weight).
Regarding claim 20,  Yoshikawa discloses the  imaging system of claim 17, wherein the polygonal shape of the first lens is that of a pentagon (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 2004/0051805 A1) in view of McCutchen (US 5,023,725 A).

Regarding claim 6, Yoshikawa is silent regarding wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide.
However, McCutchen discloses wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide (col. 20, lines 35-41: This is the equivalent of a simple polar rotation of this inner camera dodecahedron by 36 degrees relative to the outer screen/field of view dodecahedron. The angle of elevation of the optical axes should also be raised from 26.5650540 to 31.7174730).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to include wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide as taught by McCutchen for photography of a high-resolution pentagonal images which are apparently continuous over an interior surface covering a hemisphere or more (McCutchen: col. 4, lines 22-31).
Regarding claim 16, Yoshikawa is silent regarding wherein at least one of a first incident light from within the first polygonal-shaped field of view and a second incident light from within the second polygonal-shaped field of view has an angular half width that is nominally from about 31-degrees wide to about 37-degrees wide.
However, McCutchen discloses wherein at least one of a first incident light from within the first polygonal-shaped field of view and a second incident light from within the second polygonal-shaped field of view has an angular half width that is nominally from about 31-degrees wide to about 37-degrees wide (col. 20, lines 35-41: This is the equivalent of a simple polar rotation of this inner camera dodecahedron by 36 degrees relative to the outer screen/field of view dodecahedron. The angle of elevation of the optical axes should also be raised from 26.5650540 to 31.7174730).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to include wherein at least 
The following are the prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yoshikawa (US 7515177 B2) describes an image pickup apparatus composed of a plurality of image pickup units including a lens and an image pickup device.
Yoshikawa (US 7664340 B2) describes an imaging device capable of picking up images in a wide range extending over 120 degrees or more in a forward direction.
McCutchen (US 6141034 A) describes improvements in dodecahedral imaging system.
McCutchen (US 5703604 A) describes a device that enables the viewing of immersive video environments.
Yoshikawa (US 7006123 B2) describes an image pickup apparatus which can suppress appearance of a parallax between images picked up by multiple cameras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488